DETAILED ACTION
This Office action is in response to Applicant’s reply filed 03/09/2022.
Claims 1, 3-9, and 11-22 are pending.
Claims 1, 3-9, and 11-20 are amended.
Claims 2 and 10 are canceled. Claims 21 and 22 are new.
Claims 1, 3-9, and 11-22 are rejected.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Statutory Review under 35 USC § 101
Claims 1 and 3-8 are directed toward a system and have been reviewed.
Claims 1 and 3-8 appear to be statutory, as the system includes hardware.
Claims 1 and 3-8 are also statutory as they perform the method of at least claims 9 and 11-15, directed to significantly more than an abstract idea based on currently known judicial exceptions.
Claims 9 and 11-15 are directed towards a method and have been reviewed.
Claims 9 and 11-15 appear to be statutory as the method is directed to significantly more than an abstract idea based on currently known judicial exceptions.
Claims 16-22 are directed toward an article of manufacture and have been reviewed.
Claims 16-22 appear to statutory, as the article of manufacture can be interpreted to excludes signals.
Claims 16-22 are also statutory as they perform a method directed to significantly more than an abstract idea based on currently known judicial exceptions.

Response to Amendments - 35 USC § 101
Claims 1-8 were rejected under 35 U.S.C. 101 because the specification did not expressly define or set out implementation of the components to be hardware or hardware and software only. The claims have been amended, and the 35 U.S.C. 101 rejection of claims 1-8 has been withdrawn. 
Claims 16-20 were rejected under 35 U.S.C. 101 because the claimed invention was directed to non-statutory subject matter. The claim has been amended, and the rejections are hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, 8; 9, 11, 13-15; and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Beaumont et al., U.S. Patent Application Publication No. 2020/0004878 (filed June 29, 2018; hereinafter Beaumont) in view of Mallinar et al., U.S. Patent Application Publication No. 2020/0142959 (filed November 5, 2018; hereinafter Mallinar) in further view of Hill et al., U.S. Patent Application Publication No. 2020/0193265 (filed November 13, 2019; hereinafter Hill).

Regarding claim 1, Beaumont teaches:
A system comprising: a database system implemented using a server system comprising one or more hardware processors, the one or more processors configurable to cause: (Beaumont FIG. 1, ¶ 0018: a series of server computers; ¶ 0023-0024: storage devices 30-36; ¶ 0025: dialogue graph ; ¶ 0061: the present disclosure may take the form of an entirely hardware embodiment)
…a plurality of utterances within a plurality of exchanges, assigning a corresponding vector representation… (Beaumont FIG. 2, ¶ 0036: identify a plurality of utterance pairs from the plurality of conversation data; ¶ 0040: generating 212 a plurality of feature vectors representative of the plurality of conversation data; ¶ 0043: generating 216 a plurality of feature vectors representative of the plurality of utterance pairs)
clustering the utterances into a plurality of clusters based, at least in part, on the corresponding vector representations; (Beaumont FIG. 2, ¶ 0043: clustering 202 the plurality of utterance pairs into a plurality of utterance pair clusters includes for at least one topic cluster of the plurality of topic clusters, generating 216 a plurality of feature vectors representative of the plurality of utterance pairs; see again ¶ 0043; dialogue graph generation process 10 may compare 218 the plurality of feature vectors (e.g., feature vectors 500, 502) to determine whether the utterance pairs are similar; see then ¶ 0045: cluster 202 utterance pairs into utterance pair clusters based upon, at least in part, semantic and positional similarity [Beaumont teaches that the clustering step 202 comprises the steps of 206-218 including the feature vector generation of 216])
assigning, to each of the clusters, a corresponding different label of the plurality of labels such that utterances within the cluster are associated with the corresponding label; (Beaumont ¶ 0038: A topic cluster may generally include a group or grouping of conversation data (e.g., chat transcripts or chat logs) based upon, at least in part, a similar topic; a topic or intent of a dialogue or conversation may represent the main point or purpose for a conversation between multiple parties; FIG. 2, ¶ 0040-0041: clustering 210 the plurality of conversational data into a plurality of topic clusters [topics correspond to labels]; see also ¶ 0042-0043: use pre-defined connections or relationships between words such as those defined by e.g., ConceptNet to determine the topic and/or intent of conversation data)
for each of the exchanges, generating a corresponding sequence of labels representing the corresponding sequence of utterances based, at least in part, on … the clusters such that a plurality of exchange label sequences are generated; and (Beaumont FIG. 6, ¶ 0047 teaches labels representing utterances: the node generated for each utterance pair cluster may include a label or other attachment including the utterance pairs of the utterance pair cluster; ¶ 0051: generate 220 or add labels to the plurality of nodes to describe the utterance pair cluster represented by the plurality of nodes; may identify one or more important keywords and/or popular n-grams associated with the plurality of nodes; identify unique or important keywords from the utterance pair cluster; see also FIG. 6, ¶ 0048-0050: node 602 (which may represent an utterance pair cluster for an utterance pair involving a customer discussing e.g., a declined credit card); see also FIG. 6, ¶ 0048-0049 showing sequences through its discussion of paths between utterances within conversation data)
generating … a sequence of a plurality of flow states using the exchange label sequences such that each of the flow states is represented by a different subset of the utterances. (Beaumont FIG. 6, ¶ 0045-0050, see specifically FIG. 2, ele. 204, ¶ 0047: generate 204 a dialogue graph with a plurality of nodes [shows sequence of states] representative of the plurality of utterance pair clusters; the node generated for each utterance pair cluster may include [be represented by] a label or other attachment including the utterance pairs of the utterance pair cluster; see also FIG. 6, ¶ 0048-0050 showing sequences through its discussion of paths between utterances within conversation data, each node comprising terms such as "declined," "connected," membership," etc.)
Beaumont does not expressly disclose for each utterance of a plurality of utterances within a plurality of exchanges, assigning a corresponding vector representation to the utterance.
Beaumont further does not expressly disclose performing its generating based, at least in part, on the labels assigned to the clusters.
Beaumont further does not expressly disclose:
ascertaining a user-configurable quantity of conversation states to extract; and
generating, according to the ascertained quantity, a sequence of a plurality of flow states…
However, Mallinar teaches:
for each utterance of a plurality of utterances within a plurality of exchanges, assigning a corresponding vector representation to the utterance; (Mallinar FIG. 5, ¶ 0033: The dataset builder 365 analyzes the vectorized utterances to detect outliers in the data; ¶ 0038-0040: vectorizations of the first, second, and third example utterances; To allow numerical analysis of the textual data of the example utterances 510, the dataset builder 365 converts the text of the root nodes 440 into vector formats; The scoring schema identify how different an individual utterance's vector is from the other vectors for the other utterances being evaluated in the multidimensional vector space; FIGs. 4, ¶ 0034 describe conversations 400 including one or more utterances [relevant to the claimed 'plurality of utterances within a plurality of exchanges'])
generating … labels representing the corresponding sequence of utterances based, at least in part, on the labels assigned to the clusters… (Mallinar FIG. 5, ¶ 0038-0041 teaches a cluster: a vector plot 500 for several example utterances 510; the vectorizations of the first, second, and third example utterances 510a-c are inliers, as the values fall within the predefined range 520 shown in the vector plot 500; see FIG. 4A, ¶ 0036 generally teaches labels assigned to utterances within a group of utterances: The classifier 363 may assign one or more labels 430 to one or more conversation inputs 410 that reflect the determined intent for the particular conversation inputs 410; see finally FIGs. 5, 7, ¶ 0040, 0045-0046 teaching labels associated with outlier utterances such as 510e-f and labels associated with pools of utterances: verify the label 430 associated with the anomalous examples 620 (Block 730); adds the anomalous example 620 with the original label 430 to an in-intent pool of utterances of the training dataset 630 (Block 740); adds the anomalous example 620 with the new label 430 to one or more of an out-intent pool of utterances of the training dataset 630 for the intent associated with initial label 430 (Block 750) and the in-intent pool of the corrected intent in the training dataset 630 (Block 740))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the dialogue graph generation using conversation data, utterance pairs, and node labels as in Beaumont with the conversation analysis and intent/label verification of Mallinar.
In addition, both of the references (Beaumont and Mallinar) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as analyzing conversation-based data and performing labeling.
Motivation to do so would be to improve the functioning of the dialogue graph node labeling of Beaumont with the outlier utterance determination and the utterance division into intent pools as in Mallinar. Motivation to do so would also be to provide improvements for computing devices in generating and populating training datasets in a conversation-based environment that provide more accurate and broader examples as seen in Mallinar (¶ 0015).
Beaumont in view of Mallinar does not expressly disclose:
ascertaining a user-configurable quantity of conversation states to extract; and
generating, according to the ascertained quantity, a sequence of a plurality of flow states…
However, Hill teaches this by teaching the following:
ascertaining a …configurable quantity of conversation states to extract; and (Hill ¶ 0073: return or generate one of a plurality of distinct competency or intent classification labels or predictions based on features extracted from conversational input of a user to a dialogue system; the single combinational machine learning classifier may be trained and/or configured to detect five [shows configurable quantity] distinct competencies and/or distinct intents of a user based on input of conversational data)
generating, according to the ascertained quantity, a sequence of a plurality of flow states… (Hill FIG. 2, ¶ 0066-0067: configuring a root node S210, configuring one or more state nodes S220, configuring a plurality of graphical connections (graphical edges) between nodes S230; the method 200 may function to enable a configuration or construction of conversational system control flow for a machine learning-based dialogue system [shows flow states]; ¶ 0073 describes techniques to return or generate one of a plurality of distinct competency or intent classification labels or predictions based on features extracted from conversational input of a user as part of step S210 (detailed in at least ¶ 0070-0074), tying the extraction to the generation of the flow sequence)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the dialogue graph generation using conversation data, utterance pairs, and node labels as in Beaumont as modified with the dialogue intent network generation using conversational input as in Hill.
In addition, both of the references (Beaumont as modified and Hill) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as analyzing conversation-based data and performing labeling.
Motivation to do so would be to improve the functioning of the dialogue graph nodes of Beaumont as modified with the ability in Hill to configure a detection of competencies or intents of a user based on input conversational data. Motivation to do so would also be to configure a dynamic dialogue system control structure that is capable of evolving to handle simple or complex conversations between a virtual dialogue agent and a user  as seen in Hill (¶ 0009).
Beaumont in view of Mallinar and Hill does not expressly disclose that its quantity of conversation states to extract is a user-configurable quantity.
However, another implementation of Hill teaches a user-configurable quantity. (Hill ¶ 0047: The competency classification engine 120 may additionally be configured to generate or identify one competency classification label for each user query and/or user command input into the engine 120)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the configuring of a particular number of competencies or intents of a user based on input conversation data in Beaumont as modified by at least Hill with the competency classification labels generated or identified for each user input provided as in this implementation of Hill.
Motivation to do so would be to improve the functioning of the detection of competencies and intents of a user based on input conversation data as in Beaumont as modified by at least Hill with the functioning in Hill tying competency classification labels to user command inputs.

Regarding claim 9, Beaumont teaches:
A method, comprising: …a plurality of utterances within a plurality of exchanges, assigning a corresponding vector representation… (Beaumont FIG. 2, ¶ 0036: identify a plurality of utterance pairs from the plurality of conversation data; ¶ 0040: generating 212 a plurality of feature vectors representative of the plurality of conversation data; ¶ 0043: generating 216 a plurality of feature vectors representative of the plurality of utterance pairs)
clustering the utterances into a plurality of clusters based, at least in part, on the corresponding vector representations; (Beaumont FIG. 2, ¶ 0043: clustering 202 the plurality of utterance pairs into a plurality of utterance pair clusters includes for at least one topic cluster of the plurality of topic clusters, generating 216 a plurality of feature vectors representative of the plurality of utterance pairs; see again ¶ 0043; dialogue graph generation process 10 may compare 218 the plurality of feature vectors (e.g., feature vectors 500, 502) to determine whether the utterance pairs are similar; see then ¶ 0045: cluster 202 utterance pairs into utterance pair clusters based upon, at least in part, semantic and positional similarity [Beaumont teaches that the clustering step 202 comprises the steps of 206-218 including the feature vector generation of 216])
assigning, to each of the clusters, a corresponding different label of the plurality of labels such that utterances within the cluster are associated with the corresponding label; (Beaumont ¶ 0038: A topic cluster may generally include a group or grouping of conversation data (e.g., chat transcripts or chat logs) based upon, at least in part, a similar topic; a topic or intent of a dialogue or conversation may represent the main point or purpose for a conversation between multiple parties; FIG. 2, ¶ 0040-0041: clustering 210 the plurality of conversational data into a plurality of topic clusters [topics correspond to labels]; see also ¶ 0042-0043: use pre-defined connections or relationships between words such as those defined by e.g., ConceptNet to determine the topic and/or intent of conversation data)
for each of the exchanges, generating a corresponding sequence of labels representing the corresponding sequence of utterances based, at least in part, on … the clusters such that a plurality of exchange label sequences are generated; and (Beaumont FIG. 6, ¶ 0047 teaches labels representing utterances: the node generated for each utterance pair cluster may include a label or other attachment including the utterance pairs of the utterance pair cluster; ¶ 0051: generate 220 or add labels to the plurality of nodes to describe the utterance pair cluster represented by the plurality of nodes; may identify one or more important keywords and/or popular n-grams associated with the plurality of nodes; identify unique or important keywords from the utterance pair cluster; see also FIG. 6, ¶ 0048-0050: node 602 (which may represent an utterance pair cluster for an utterance pair involving a customer discussing e.g., a declined credit card); see also FIG. 6, ¶ 0048-0049 showing sequences through its discussion of paths between utterances within conversation data)
generating … a sequence of a plurality of flow states using the exchange label sequences such that each of the flow states is represented by a different subset of the utterances. (Beaumont FIG. 6, ¶ 0045-0050, see specifically FIG. 2, ele. 204, ¶ 0047: generate 204 a dialogue graph with a plurality of nodes [shows sequence of states] representative of the plurality of utterance pair clusters; the node generated for each utterance pair cluster may include [be represented by] a label or other attachment including the utterance pairs of the utterance pair cluster; see also FIG. 6, ¶ 0048-0050 showing sequences through its discussion of paths between utterances within conversation data, each node comprising terms such as "declined," "connected," membership," etc.)
Beaumont does not expressly disclose for each utterance of a plurality of utterances within a plurality of exchanges, assigning a corresponding vector representation to the utterance.
Beaumont further does not expressly disclose performing its generating based, at least in part, on the labels assigned to the clusters.
Beaumont further does not expressly disclose:
ascertaining a user-configurable quantity of conversation states to extract; and
generating, according to the ascertained quantity, a sequence of a plurality of flow states…
However, Mallinar teaches:
for each utterance of a plurality of utterances within a plurality of exchanges, assigning a corresponding vector representation to the utterance; (Mallinar FIG. 5, ¶ 0033: The dataset builder 365 analyzes the vectorized utterances to detect outliers in the data; ¶ 0038-0040: vectorizations of the first, second, and third example utterances; To allow numerical analysis of the textual data of the example utterances 510, the dataset builder 365 converts the text of the root nodes 440 into vector formats; The scoring schema identify how different an individual utterance's vector is from the other vectors for the other utterances being evaluated in the multidimensional vector space; FIGs. 4, ¶ 0034 describe conversations 400 including one or more utterances [relevant to the claimed 'plurality of utterances within a plurality of exchanges'])
generating … labels representing the corresponding sequence of utterances based, at least in part, on the labels assigned to the clusters… (Mallinar FIG. 5, ¶ 0038-0041 teaches a cluster: a vector plot 500 for several example utterances 510; the vectorizations of the first, second, and third example utterances 510a-c are inliers, as the values fall within the predefined range 520 shown in the vector plot 500; see FIG. 4A, ¶ 0036 generally teaches labels assigned to utterances within a group of utterances: The classifier 363 may assign one or more labels 430 to one or more conversation inputs 410 that reflect the determined intent for the particular conversation inputs 410; see finally FIGs. 5, 7, ¶ 0040, 0045-0046 teaching labels associated with outlier utterances such as 510e-f and labels associated with pools of utterances: verify the label 430 associated with the anomalous examples 620 (Block 730); adds the anomalous example 620 with the original label 430 to an in-intent pool of utterances of the training dataset 630 (Block 740); adds the anomalous example 620 with the new label 430 to one or more of an out-intent pool of utterances of the training dataset 630 for the intent associated with initial label 430 (Block 750) and the in-intent pool of the corrected intent in the training dataset 630 (Block 740))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the dialogue graph generation using conversation data, utterance pairs, and node labels as in Beaumont with the conversation analysis and intent/label verification of Mallinar.
In addition, both of the references (Beaumont and Mallinar) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as analyzing conversation-based data and performing labeling.
Motivation to do so would be to improve the functioning of the dialogue graph node labeling of Beaumont with the outlier utterance determination and the utterance division into intent pools as in Mallinar. Motivation to do so would also be to provide improvements for computing devices in generating and populating training datasets in a conversation-based environment that provide more accurate and broader examples as seen in Mallinar (¶ 0015).
Beaumont in view of Mallinar does not expressly disclose:
ascertaining a user-configurable quantity of conversation states to extract; and
generating, according to the ascertained quantity, a sequence of a plurality of flow states…
However, Hill teaches this by teaching the following:
ascertaining a …configurable quantity of conversation states to extract; and (Hill ¶ 0073: return or generate one of a plurality of distinct competency or intent classification labels or predictions based on features extracted from conversational input of a user to a dialogue system; the single combinational machine learning classifier may be trained and/or configured to detect five [shows configurable quantity] distinct competencies and/or distinct intents of a user based on input of conversational data)
generating, according to the ascertained quantity, a sequence of a plurality of flow states… (Hill FIG. 2, ¶ 0066-0067: configuring a root node S210, configuring one or more state nodes S220, configuring a plurality of graphical connections (graphical edges) between nodes S230; the method 200 may function to enable a configuration or construction of conversational system control flow for a machine learning-based dialogue system [shows flow states]; ¶ 0073 describes techniques to return or generate one of a plurality of distinct competency or intent classification labels or predictions based on features extracted from conversational input of a user as part of step S210 (detailed in at least ¶ 0070-0074), tying the extraction to the generation of the flow sequence)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the dialogue graph generation using conversation data, utterance pairs, and node labels as in Beaumont as modified with the dialogue intent network generation using conversational input as in Hill.
In addition, both of the references (Beaumont as modified and Hill) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as analyzing conversation-based data and performing labeling.
Motivation to do so would be to improve the functioning of the dialogue graph nodes of Beaumont as modified with the ability in Hill to configure a detection of competencies or intents of a user based on input conversational data. Motivation to do so would also be to configure a dynamic dialogue system control structure that is capable of evolving to handle simple or complex conversations between a virtual dialogue agent and a user  as seen in Hill (¶ 0009).
Beaumont in view of Mallinar and Hill does not expressly disclose that its quantity of conversation states to extract is a user-configurable quantity.
However, another implementation of Hill teaches a user-configurable quantity. (Hill ¶ 0047: The competency classification engine 120 may additionally be configured to generate or identify one competency classification label for each user query and/or user command input into the engine 120)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the configuring of a particular number of competencies or intents of a user based on input conversation data in Beaumont as modified by at least Hill with the competency classification labels generated or identified for each user input provided as in this implementation of Hill.
Motivation to do so would be to improve the functioning of the detection of competencies and intents of a user based on input conversation data as in Beaumont as modified by at least Hill with the functioning in Hill tying competency classification labels to user command inputs.


Regarding claim 16, Beaumont teaches:
A computer program product implemented in a non-transitory computer-readable medium storing computer-readable program code capable of being executed by one or more processors when retrieved from the non-transitory computer-readable medium, the program code comprising computer-readable instructions configurable to cause: (Beaumont ¶ 0061-0062: the present disclosure may take the form of a computer program product on a computer-usable storage medium having computer-usable program code embodied in the medium; ¶ 0065-0066: These computer program instructions may also be stored in a computer-readable memory that may direct a computer or other programmable data processing apparatus to function in a particular manner)
…a plurality of utterances within a plurality of exchanges, assigning a corresponding vector representation… (Beaumont FIG. 2, ¶ 0036: identify a plurality of utterance pairs from the plurality of conversation data; ¶ 0040: generating 212 a plurality of feature vectors representative of the plurality of conversation data; ¶ 0043: generating 216 a plurality of feature vectors representative of the plurality of utterance pairs)
clustering the utterances into a plurality of clusters based, at least in part, on the corresponding vector representations; (Beaumont FIG. 2, ¶ 0043: clustering 202 the plurality of utterance pairs into a plurality of utterance pair clusters includes for at least one topic cluster of the plurality of topic clusters, generating 216 a plurality of feature vectors representative of the plurality of utterance pairs; see again ¶ 0043; dialogue graph generation process 10 may compare 218 the plurality of feature vectors (e.g., feature vectors 500, 502) to determine whether the utterance pairs are similar; see then ¶ 0045: cluster 202 utterance pairs into utterance pair clusters based upon, at least in part, semantic and positional similarity [Beaumont teaches that the clustering step 202 comprises the steps of 206-218 including the feature vector generation of 216])
assigning, to each of the clusters, a corresponding different label of the plurality of labels such that utterances within the cluster are associated with the corresponding label; (Beaumont ¶ 0038: A topic cluster may generally include a group or grouping of conversation data (e.g., chat transcripts or chat logs) based upon, at least in part, a similar topic; a topic or intent of a dialogue or conversation may represent the main point or purpose for a conversation between multiple parties; FIG. 2, ¶ 0040-0041: clustering 210 the plurality of conversational data into a plurality of topic clusters [topics correspond to labels]; see also ¶ 0042-0043: use pre-defined connections or relationships between words such as those defined by e.g., ConceptNet to determine the topic and/or intent of conversation data)
for each of the exchanges, generating a corresponding sequence of labels representing the corresponding sequence of utterances based, at least in part, on … the clusters such that a plurality of exchange label sequences are generated; and (Beaumont FIG. 6, ¶ 0047 teaches labels representing utterances: the node generated for each utterance pair cluster may include a label or other attachment including the utterance pairs of the utterance pair cluster; ¶ 0051: generate 220 or add labels to the plurality of nodes to describe the utterance pair cluster represented by the plurality of nodes; may identify one or more important keywords and/or popular n-grams associated with the plurality of nodes; identify unique or important keywords from the utterance pair cluster; see also FIG. 6, ¶ 0048-0050: node 602 (which may represent an utterance pair cluster for an utterance pair involving a customer discussing e.g., a declined credit card); see also FIG. 6, ¶ 0048-0049 showing sequences through its discussion of paths between utterances within conversation data)
generating … a sequence of a plurality of flow states using the exchange label sequences such that each of the flow states is represented by a different subset of the utterances. (Beaumont FIG. 6, ¶ 0045-0050, see specifically FIG. 2, ele. 204, ¶ 0047: generate 204 a dialogue graph with a plurality of nodes [shows sequence of states] representative of the plurality of utterance pair clusters; the node generated for each utterance pair cluster may include [be represented by] a label or other attachment including the utterance pairs of the utterance pair cluster; see also FIG. 6, ¶ 0048-0050 showing sequences through its discussion of paths between utterances within conversation data, each node comprising terms such as "declined," "connected," membership," etc.)
Beaumont does not expressly disclose for each utterance of a plurality of utterances within a plurality of exchanges, assigning a corresponding vector representation to the utterance.
Beaumont further does not expressly disclose performing its generating based, at least in part, on the labels assigned to the clusters.
Beaumont further does not expressly disclose:
ascertaining a user-configurable quantity of conversation states to extract; and
generating, according to the ascertained quantity, a sequence of a plurality of flow states…
However, Mallinar teaches:
for each utterance of a plurality of utterances within a plurality of exchanges, assigning a corresponding vector representation to the utterance; (Mallinar FIG. 5, ¶ 0033: The dataset builder 365 analyzes the vectorized utterances to detect outliers in the data; ¶ 0038-0040: vectorizations of the first, second, and third example utterances; To allow numerical analysis of the textual data of the example utterances 510, the dataset builder 365 converts the text of the root nodes 440 into vector formats; The scoring schema identify how different an individual utterance's vector is from the other vectors for the other utterances being evaluated in the multidimensional vector space; FIGs. 4, ¶ 0034 describe conversations 400 including one or more utterances [relevant to the claimed 'plurality of utterances within a plurality of exchanges'])
generating … labels representing the corresponding sequence of utterances based, at least in part, on the labels assigned to the clusters… (Mallinar FIG. 5, ¶ 0038-0041 teaches a cluster: a vector plot 500 for several example utterances 510; the vectorizations of the first, second, and third example utterances 510a-c are inliers, as the values fall within the predefined range 520 shown in the vector plot 500; see FIG. 4A, ¶ 0036 generally teaches labels assigned to utterances within a group of utterances: The classifier 363 may assign one or more labels 430 to one or more conversation inputs 410 that reflect the determined intent for the particular conversation inputs 410; see finally FIGs. 5, 7, ¶ 0040, 0045-0046 teaching labels associated with outlier utterances such as 510e-f and labels associated with pools of utterances: verify the label 430 associated with the anomalous examples 620 (Block 730); adds the anomalous example 620 with the original label 430 to an in-intent pool of utterances of the training dataset 630 (Block 740); adds the anomalous example 620 with the new label 430 to one or more of an out-intent pool of utterances of the training dataset 630 for the intent associated with initial label 430 (Block 750) and the in-intent pool of the corrected intent in the training dataset 630 (Block 740))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the dialogue graph generation using conversation data, utterance pairs, and node labels as in Beaumont with the conversation analysis and intent/label verification of Mallinar.
In addition, both of the references (Beaumont and Mallinar) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as analyzing conversation-based data and performing labeling.
Motivation to do so would be to improve the functioning of the dialogue graph node labeling of Beaumont with the outlier utterance determination and the utterance division into intent pools as in Mallinar. Motivation to do so would also be to provide improvements for computing devices in generating and populating training datasets in a conversation-based environment that provide more accurate and broader examples as seen in Mallinar (¶ 0015).
Beaumont in view of Mallinar does not expressly disclose:
ascertaining a user-configurable quantity of conversation states to extract; and
generating, according to the ascertained quantity, a sequence of a plurality of flow states…
However, Hill teaches this by teaching the following:
ascertaining a …configurable quantity of conversation states to extract; and (Hill ¶ 0073: return or generate one of a plurality of distinct competency or intent classification labels or predictions based on features extracted from conversational input of a user to a dialogue system; the single combinational machine learning classifier may be trained and/or configured to detect five [shows configurable quantity] distinct competencies and/or distinct intents of a user based on input of conversational data)
generating, according to the ascertained quantity, a sequence of a plurality of flow states… (Hill FIG. 2, ¶ 0066-0067: configuring a root node S210, configuring one or more state nodes S220, configuring a plurality of graphical connections (graphical edges) between nodes S230; the method 200 may function to enable a configuration or construction of conversational system control flow for a machine learning-based dialogue system [shows flow states]; ¶ 0073 describes techniques to return or generate one of a plurality of distinct competency or intent classification labels or predictions based on features extracted from conversational input of a user as part of step S210 (detailed in at least ¶ 0070-0074), tying the extraction to the generation of the flow sequence)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the dialogue graph generation using conversation data, utterance pairs, and node labels as in Beaumont as modified with the dialogue intent network generation using conversational input as in Hill.
In addition, both of the references (Beaumont as modified and Hill) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as analyzing conversation-based data and performing labeling.
Motivation to do so would be to improve the functioning of the dialogue graph nodes of Beaumont as modified with the ability in Hill to configure a detection of competencies or intents of a user based on input conversational data. Motivation to do so would also be to configure a dynamic dialogue system control structure that is capable of evolving to handle simple or complex conversations between a virtual dialogue agent and a user  as seen in Hill (¶ 0009).
Beaumont in view of Mallinar and Hill does not expressly disclose that its quantity of conversation states to extract is a user-configurable quantity.
However, another implementation of Hill teaches a user-configurable quantity. (Hill ¶ 0047: The competency classification engine 120 may additionally be configured to generate or identify one competency classification label for each user query and/or user command input into the engine 120)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the configuring of a particular number of competencies or intents of a user based on input conversation data in Beaumont as modified by at least Hill with the competency classification labels generated or identified for each user input provided as in this implementation of Hill.
Motivation to do so would be to improve the functioning of the detection of competencies and intents of a user based on input conversation data as in Beaumont as modified by at least Hill with the functioning in Hill tying competency classification labels to user command inputs.

Regarding claims 3, 11, and 17, Beaumont in view of Mallinar and Hill teaches all the features with respect to claims 1, 9, and 16 above respectively including:
for each of the plurality of flow states, assigning to the flow state a state label representing the corresponding subset of the utterances. (Beaumont FIG. 6, ¶ 0047-0051, ¶ 0047: generate 204 a dialogue graph with a plurality of nodes representative of the plurality of utterance pair clusters; ¶ 0051: generate 220 one or more labels for at least one node of the plurality of nodes representative of the plurality of utterance pair clusters; dialogue graph generation process 10 may identify one or more important keywords and/or popular n-grams associated with the plurality of nodes [FIG. 6 shows nodes with information such as "A_fluff_7" or "declined," relevant to the claimed 'state label']; see also ¶ 0049-0050 teaching edge labels such as '10' or '31,' "representative of the number of times the utterance pair cluster 504 is clustered at a first position (e.g., position "n") in e.g., node 602 and that the utterance pair cluster is clustered at a next-sequential position" [also relevant to the claimed 'state label'])

Regarding claims 5, 13, and 18, Beaumont in view of Mallinar and Hill teaches all the features with respect to claims 1, 9, and 16 above respectively including:
wherein clustering the utterances into the plurality of clusters comprises: forming a set of clusters using the corresponding vector representations; and (Beaumont FIG. 2, ¶ 0043: clustering 202 the plurality of utterance pairs into a plurality of utterance pair clusters includes for at least one topic cluster of the plurality of topic clusters, generating 216 a plurality of feature vectors representative of the plurality of utterance pairs [Beaumont teaches that the clustering step 202 comprises the steps of 206-218 including the feature vector generation of 216])
generating or selecting the plurality of clusters from the set of clusters based, at least in part, on a quantity of utterances within each cluster in the set of clusters. (Mallinar ¶ 0038: select a predefined number of examples to include in the training dataset. The examples may include a predefined number or percentage of outliers, inliers, and mandated examples; a training dataset may include x examples provided by or selected by a developer (i.e., mandated examples), y examples that fall within a predefined range of similarity to one another as vector representations or fall within a predicted pattern (i.e., inlier examples); see this in the context of FIG. 5, ¶ 0040 involving utterances: the fourth example utterance 510d is closer to the inlier example utterances 510a-c in the predefined range 520 than the fifth and sixth example utterances 510e, 510f) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the dialogue graph generation using conversation data, utterance pairs, and node labels as in Beaumont with the conversation analysis and intent/label verification of Mallinar.
Motivation to do so would be to improve the functioning of the clustering of utterance pairs in Beaumont with the predefined number or percentage of outliers, inliers, and/or mandated examples as in Mallinar.

Regarding claims 6, 14, and 19, Beaumont in view of Mallinar and Hill teaches all the features with respect to claims 1, 9, and 16 above respectively including:
forming a set of clusters using the corresponding vector representations; and (Beaumont FIG. 2, ¶ 0043: clustering 202 the plurality of utterance pairs into a plurality of utterance pair clusters includes for at least one topic cluster of the plurality of topic clusters, generating 216 a plurality of feature vectors representative of the plurality of utterance pairs [Beaumont teaches that the clustering step 202 comprises the steps of 206-218 including the feature vector generation of 216])
selecting a subset of the set of clusters that represents at least a threshold percentage of the utterances; and (Mallinar ¶ 0038: select a predefined number of examples to include in the training dataset. The examples may include a predefined number or percentage of outliers, inliers, and mandated examples; a training dataset may include x examples provided by or selected by a developer (i.e., mandated examples); see this in the context of FIG. 5, ¶ 0040 involving utterances: the fourth example utterance 510d is closer to the inlier example utterances 510a-c in the predefined range 520 than the fifth and sixth example utterances 510e, 510f; see also a selection performed in ¶ 0040: The dataset builder 365 prioritizes the most-anomalous utterances (i.e., the example utterances 510 having higher anomaly scores) for presentation to the developer and potential inclusion in the training dataset)
merging or excluding two or more clusters of the set of clusters that are not in the selected subset of the set of clusters. (Mallinar FIG. 6, ¶ 0045-0048 recites teachings relevant to the claimed 'excluding': The dataset builder 365 may select the n anomalous examples 620 from the n most-anomalous utterances, or may select all utterances having an anomaly score greater than an anomaly threshold; see then ¶ 0047 filling a pool with examples [relevant to the claimed 'merging']: The dataset builder 365 constructs the in-intent pool for a given intent to include positive examples that that match the given intent. In contrast, the dataset builder 365 constructs the out-intent pool for a given intent to include complement examples (also referred to a negative examples) that do not match the given intent)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the dialogue graph generation using conversation data, utterance pairs, and node labels as in Beaumont with the conversation analysis and intent/label verification of Mallinar.
Motivation to do so would be to improve the functioning of the clustering of utterance pairs in Beaumont with the predefined number or percentage of outliers, inliers, and/or mandated examples as in Mallinar.

Regarding claims 8, 15, and 20, Beaumont in view of Mallinar and Hill teaches all the features with respect to claims 1, 9, and 16 above respectively including:
generating or testing a chat bot using the sequence of the flow states and the subset of the utterances representing each of the flow states. (Mallinar introduces chat bot functionality in ¶ 0012 and ¶ 0032, see ¶ 0012: training a classifier for use in a Natural Language Processing (NLP) model, such as a chatbot, to identify various intents that a user may express; ¶ 0032: The trainer 364 develops one or more NLP models 362, such as may be used by chatbots; FIG. 6, ¶ 0041-0043 teach testing: the dataset builder 365 may analyze the example utterances included in a current training dataset … may examine the chat log database 171 every d days; see also FIG. 7, ¶ 0042-0043: so that an NLP model 362 may intelligibly and coherently respond to the user in a natural language conversation [shown above ¶ 0012 to be used for chatbots]; the dataset builder 365 queries the chat log database 371 for the conversation inputs 410 received within the last d days associated with a matching intent [FIG. 7 teaches testing by querying a chat log database and verifying utterances and labels/intents (relevant to utterances and states as in the claims)])

Claims 4, 12, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Beaumont in view of Mallinar and Hill in further view of Balduino et al., U.S. Patent Application Publication No. 2019/0362021 (filed May 24, 2018; hereinafter Balduino).

Regarding claims 4, 12, and new claim 21, Beaumont in view of Mallinar and Hill teaches all the features with respect to claims 1, 9, and 16 above respectively including:
wherein clustering the utterances into the plurality of clusters comprises: forming a set of clusters using the utterances based, at least in part, on the corresponding vector representations; (Beaumont FIG. 2, ¶ 0043: clustering 202 the plurality of utterance pairs into a plurality of utterance pair clusters includes for at least one topic cluster of the plurality of topic clusters, generating 216 a plurality of feature vectors representative of the plurality of utterance pairs [Beaumont teaches that the clustering step 202 comprises the steps of 206-218 including the feature vector generation of 216 that is representative of the claimed utterances])
Beaumont in view of Mallinar and Hill does not expressly disclose:
generating the plurality of clusters from the set of clusters by combining two clusters of the set of clusters based, at least in part, on a maximum distance between a first vector representing a first utterance within a first one of the two clusters and a second vector representing a second utterance within a second one of the two clusters.
However, Balduino teaches:
generating the plurality of clusters from the set of clusters by combining two clusters of the set of clusters based, at least in part, on a maximum distance between a first vector representing a first utterance within a first one of the two clusters and a second vector representing a second utterance within a second one of the two clusters. (Balduino FIG. 3, ¶ 0058 introduces utterances: snippets of x utterances in length are generated using a sliding window ... These generated snippets are tokenized and lemmatized; FIG. 4, ¶ 0060-0061 teaches clusters, vector representations, and distances: dividing the content into snippets 401, converting the snippets into vectors 402, computing distances between the vectors for coadjacent snippets 403 ... merging coadjacent snippets having a distance less than a threshold 405; ¶ 0064 teaches merging [relevant to the claimed 'combining']: measurement of distances between the vectors of coadjacent snippets; distances are leveraged to … determine whether snippets are related to the same context for merging into a single snippet for later clustering; merging lead to improved (e.g., more distinct) clusters) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the dialogue graph generation using conversation data, utterance pairs, and node labels as in Beaumont as modified with the customer interaction data analysis and topic labeling of Balduino.
In addition, both of the references (Beaumont as modified and Balduino) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as analyzing conversation-based data and performing labeling.
Motivation to do so would be to improve the functioning of the topic cluster and utterance pair cluster generation of Beaumont as modified with the merging and clustering of coadjacent snippets as in Balduino, shown to lead to improved/more distinct clusters. Motivation to do so would also be to understand the intent and changes in the intent in interactions, allowing system to reduce handling time, reduce transfers, and improve customer experience as seen in Balduino (¶ 0027-0028).

Claims 7 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Beaumont in view of Mallinar and Hill in further view of Akkiraju et al., U.S. Patent Application Publication No. 2018/0341632 (hereinafter Akkiraju).

Regarding claim 7 and new claim 22, Beaumont in view of Mallinar and Hill teaches all the features with respect to claims 1 and 16 above including:
wherein generating the sequence of the flow states comprises: fitting … on the exchange label sequences. (Beaumont FIG. 6, ¶ 0051: dialogue graph generation process 10 may generate 220 one or more labels for at least one node of the plurality of nodes representative of the plurality of utterance pair clusters [shown in FIG. 6 to be relevant to the claimed 'exchange label sequences']; dialogue graph generation process 10 may general statistical models (e.g., TF/IDF) to identify unique or important keywords from the utterance pair cluster)
Beaumont in view of Mallinar and Hill does not expressly disclose the bolded limitations below:
fitting a multinomial Hidden Markov Model on the exchange label sequences.
Akkiraju teaches the exchange label sequences. (Akkiraju FIG. 3, ¶ 0030-0032 recites teachings relevant to the claimed 'exchange label sequences': The process proceeds to labeling utterances with intents 350. The terms in an utterance are associated semantically with a taxonomy of labels 310 and the terms associated with the cluster utilizes the taxonomy to identify a label for the terms; see then ¶ 0032 teaching validating the mapping)
Akkiraju also teaches fitting a multinomial Hidden Markov Model. (Akkiraju FIG. 3, ¶ 0029: unsupervised clustering is used to form the clusters using techniques, such as, a topic modeling method, a Latent Dirichlet allocation (LDA), a variational bayesian, or a statistical probability [probability being relevant to the claimed 'multinomial' distinction]; Additional sequential methods such as hidden markov models (HMMs) can also be applied to consider the sequential order of topics in a conversation and update the clustering results) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the dialogue graph generation using conversation data, utterance pairs, and node labels as in Beaumont as modified with the utterance labeling using automated algorithms and learning techniques as in Akkiraju.
In addition, both of the references (Beaumont as modified and Akkiraju) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as performing labeling of conversation-based data.
Motivation to do so would be to improve the functioning of the node generation and node label generation of the dialogue graph generation process of Beaumont as modified with the validation and modeling techniques as in Akkiraju. Motivation to do so would also be to label utterances at a topic word level instead of an utterance level and output labels at an individual utterance level in order to greatly simplify the labeling task and reduce the labor intensity as seen in Akkiraju (¶ 0012-0013).

Response to Arguments
Applicant’s arguments, see p8, filed 03/09/2022, with respect to the 35 U.S.C. 101 rejections of claims 1-8 and of claims 16-20 have been fully considered and are persuasive.  The 35 U.S.C. 101 rejections of claims 1-8 and of claims 16-20 have been withdrawn. 


Applicant’s arguments, see p9, filed 03/09/2022, with respect to the rejection(s) of claim(s) 1, 9, and 16 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 as being unpatentable over Beaumont in view of Mallinar in further view of newly incorporated reference Hill.
The dependent claims remain rejected at least by virtue of their dependence on rejected base claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bhatt et al., U.S. Patent Application Publication No. 2019/0102078 (published April 4, 2019), “Analytics for a Bot System”
Bhatt FIG. 35 and ¶ 0168-0171 detail selecting conversations from a set of conversations using one or more filtering criteria selected by a user. The filtering criteria include conversations ended at a particular state, conversations started from a particular state, conversations associated with a particular end user intent, and the like. Also relevant are drawings such as FIG. 29, shown in ¶ 0162 to allow a user to select conversations, displaying visualized paths of said selected conversations.
These teachings are relevant to the claims as currently amended as Bhatt essentially describes a user-configurable quantity of conversations, the conversations further including conversation states.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEDIDIAH P FERRER whose telephone number is (571)270-7695. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.P.F/Examiner, Art Unit 2164                                                                                                                                                                                                        March 23, 2022

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164